Citation Nr: 1212488	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-13 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of service connection for a skin disability including chloracne, to include on the basis of exposure to herbicides, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.  He served in Vietnam from July 1970 to September 1971 and was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of service connection for a skin disability including chloracne to include as due to exposure to herbicides is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 1987, the Board denied entitlement to service connection for a skin condition to include as due to exposure of Agent Orange.

2.  In a May 1989 decision the United States District Court for the Northern District of California (District Court) invalidated the regulation then in effect for adjudicating claims based on herbicide exposure, i.e., Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989), which included only chloracne as a presumptive disease.  

3.  In Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), the District Court also voided all benefits denials that had been made under that section of the regulation. 

4.  Chloracne was added to the list of presumptive Agent Orange disabilities as of February 6, 1991. 

5.  In an April 1994 decision, the RO denied the claim of service connection for chloracne on a de novo basis.  

6.  In a February 2000 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a skin condition to include as due to exposure of Agent Orange.  

7.  Evidence submitted since the RO's February 2000 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's February 2000 decision which determined that new and material evidence had not been received to reopen the claim of service connection for a skin condition to include as due to exposure of Agent Orange is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).

2.  New and material evidence has been received since the RO's February 2000 decision; thus, the claim of service connection for a skin disability including chloracne, to include on the basis of exposure to herbicides, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for service connection for a skin disability including chloracne, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In January 1987, the Board denied entitlement to service connection for a skin condition to include as due to exposure of Agent Orange.  This decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In October 1990, the Veteran sought to reopen his claim of service connection.  The next month, in November 1990, he was issued a letter that immediate action could not be taken on his claim since the United States District Court had directed that VA reconsider its regulations regarding dioxin exposure.  The Board notes that as the result of a class action lawsuit brought by veterans of the Vietnam war and their survivors, in a May 1989 decision the District Court invalidated the regulation then in effect for adjudicating claims based on herbicide, i.e., Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  That version of the regulations included only chloracne as a presumptive disease.  The District Court also voided all benefits denials that had been made under that section of the regulation.  See Nehmer I.  In pertinent part, chloracne (and other disabilities) was then added to the list of presumptive Agent Orange disabilities as of February 6, 1991.  The current provision became effective the same date it was signed into law.  See 58 FR 29107-01.  While, as noted above, chloracne was covered under previous regulations (in effect in 1987), those regulations were invalidated under the Nehmer legislation. 

After the change in regulation, VA reconsidered the Veteran's claim for a skin disorder de novo in April 1994, but again denied the claim.  The Veteran was provided his procedural and appellate rights, but did not appeal.  

In February 2000, the Veteran sought to reopen the service connection claim.  In a February 2000 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a skin condition to include as due to exposure of Agent Orange.  A notice of disagreement was not received within the subsequent one-year period.  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted the Board's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

Here, additional evidence was not received within one year of the February 2000 rating decision, and the Veteran did not appeal that determination.  Therefore, the RO's February 2000 rating decision is final.  38 U.S.C.A. § 7105.

However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

In this case, the representative requests that Nehmer be considered.  As noted, there was a de novo consideration in April 1994, subsequent to that case and the change in regulation.  

The Board finds that the Veteran has submitted new and material evidence since that last final decision in February 2000.  The newly submitted evidence includes VA treatment records which document continued complaints, treatment, and diagnosis of various skin disorders, including tinea, dermatitis, a generalized rash, and onychomycosis.  The latter diagnosis is one not previously of record.  In addition, an examiner noted that the Veteran had been seen for problems with Agent Orange, and the comment was made in connection with skin complaints.  In Shade, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the Veteran is competent to state that his skin problems began during service and continued thereafter.  There is new evidence of continued skin problems, including a new skin diagnosis.  The medical records also present the possibility that there is a connection between current skin problems and Agent Orange exposure.  The Board finds that this newly submitted evidence raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claims may be reopened.  The Shade threshold has been met here and thereby triggers VA's duty to assist.  

New and material evidence has been received since the RO's February 2000 rating decision; thus, the claim of service connection for a skin disability including chloracne, to include on the basis of exposure to herbicides, is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for a skin disability including chloracne, to include on the basis of exposure to herbicides, is granted.  

REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted above, the Veteran's claim is reopened.  The Board finds that it would be useful to obtain the Veteran's complete VA treatment records from the Montgomery and Birmingham, Alabama VA facilities.  See VA Form 9, dated April 29, 2008.  In addition, the Veteran should be afforded a VA examination to determine if he has chloracne, any acneform disease consistent with chloracne, or any other skin disorder (including tinea, dermatitis, a generalized rash, and onychomycosis) which is attributable to service, to include presumed inservice herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of the Veteran's complete treatment records for any skin disorders from the Montgomery and Birmingham, Alabama VA treatment facilities, dated since September 1971.  

2.  Thereafter, schedule the Veteran for a VA dermatology examination.  Any indicated tests should be accomplished.  The examiner should review the claims folder in conjunction with the examination.  

The examiner should identify all current skin disorders found to be present, to include any chloracne; acneform disease; tinea manus, pedis, cruris and unguium; dermatitis; cysts behind the ears; generalized rash; and onychomycosis.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current skin disorder had its clinical onset during service or is related to any in-service disease, event, or injury, to include presumed inservice herbicides exposure.  The Veteran's credible assertions that he has had skin problems since service should be considered and addressed.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Then, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

4.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


